DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Kuersten et al. (US Patent Application Publication 2017/0039666), referred to as Kuersten herein.
Novik (US Patent Number 6,339,745), referred to as Novik herein.
Deshpande et al. (US Patent Application Publication 2015/0134648), referred to as Deshpande herein.
Schenken et al. (US Patent Application Publication 2014/0121957), referred to as Schenken herein.
Mastere Cerberis, Titus Classification Email et Document (https://www.youtube.com/watch?v=LIhf-b0wbLg), referred to as Titus here.
Bruce et al. (US Patent Application Publication 2018/0268617), referred to as Bruce herein.
Brown et al. (US Patent Application Publication 2012/0246705), referred to as Brown herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuersten in view of Novik in further view of Deshapnde.


Regarding claim 1, Kuersten discloses a computing device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to (Kuersten, ¶0073-¶0075 - computer, processor executing instructions in memory, display):
receive a 
determine, corresponding to each entity, classification statuses of the objects on the map and of one or more 
determine that a particular entity has requested access, or is to be provided access, to the objects; and selectively render, to the particular entity, the objects and the 
However, Kuersten appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Novik discloses a vehicle fleet management interface, including dispatch features (Novik, Abstract), including
receive a search query in association with one or more objects on a map (Novik, 5:20-6:2 – users can search for a particular vehicle on the map, and select a vehicle object on a map to obtain additional information. Users can select text terms to search for additional information. Figs. 2-3 with Figs. 14-15 with 6:33-7:22 – driver query via input term. 10:59-11:41 – user can search locations of one of the vehicles on the map, and can narrow the search by inputting terms. See also Fig. 24 with 13:55-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map of Kuersten to include receiving search queries for vehicles shown on the map based on the teachings of Novik. The motivation for doing so would have been to help find resources on the map more easily (Novik, 1:60-2:20).
However, Kuersten as modified appears not to expressly disclose access to terms. However, in the same field of endeavor, Deshapnde discloses a search interface (Deshpande, Abstract), including
indicating an extent to which the terms in the search query are classified or declassified and access privileges to the terms by each entity, and selectively render, to the particular entity, the terms commensurate with the determined classification statuses (Deshpande, Fig. 1 with ¶0021-¶0023 – search terms are used to perform a query. Terms are partially redacted information in search results).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search terms of Kuersten as modified to include redaction based on the teachings of Deshapnde. The motivation for doing so would have been to enable users to more effectively search for available information while preventing leakage of sensitive information (Deshpande, ¶0002).

Regarding claim 9, Kuersten as modified discloses the elements of claim 1 above, and further discloses wherein the instructions further cause the computing device to: determine that a second particular entity of the entities has requested access to a corresponding second particular layer; and switch the rendering of the dissemination view to correspond to the second particular layer by presenting, corresponding to the second particular layer, second particular declassified objects on the map while refraining from presenting second remaining classified objects, wherein at least one object is categorized under only one of the particular declassified objects and the second particular declassified objects (Kuersten, ¶0055-¶0058, ¶0066 – users are allowed to access select data based on user role. More than one user role is possible).

Regarding claim 11, Kuersten discloses the limitations of claim 1 above, and further discloses wherein the selective rendering of the dissemination view comprises rendering one or more aspects of objects determined to be at least partially declassified while refraining from rendering objects determined to be classified (Novik, 5:20-6:2 – users can search for a particular vehicle on the map, and select a vehicle object on a map to obtain additional information. Kuersten, ¶0005, ¶0059 – access to data associated with a vehicle is terminated once the vehicle leaves the geofence. ¶0028 and ¶0068 – vehicle information includes location information).

Regarding claim 12, Kuersten discloses a method being implemented by a computing device including one or more physical processors and storage media storing machine-readable instructions, the method comprising (Kuersten, ¶0073-¶0075 - computer, processor executing instructions in memory, display):
receiving a 
determining, corresponding to each entity, classification statuses of the objects on the map and of one or more 
determining that a particular entity has requested access, or is to be provided access, to the objects; and selectively rendering, to the particular entity, the objects and the 
However, Kuersten appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Novik discloses a vehicle fleet management interface, including dispatch features (Novik, Abstract), including
receive a search query in association with one or more objects on a map (Novik, 5:20-6:2 – users can search for a particular vehicle on the map, and select a vehicle object on a map to obtain additional information. Users can select text terms to search for additional information. Figs. 2-3 with Figs. 14-15 with 6:33-7:22 – driver query via input term. 10:59-11:41 – user can search locations of one of the vehicles on the map, and can narrow the search by inputting terms. See also Fig. 24 with 13:55-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map of Kuersten to include receiving search queries for vehicles shown on the map based on the teachings of Novik. The motivation for doing so would have been to help find resources on the map more easily (Novik, 1:60-2:20).
However, Kuersten as modified appears not to expressly disclose access to terms. However, in the same field of endeavor, Deshapnde discloses a search interface (Deshpande, Abstract), including
indicating an extent to which the terms in the search query are classified or declassified and access privileges to the terms by each entity, and selectively render, to the particular entity, the terms commensurate with the determined classification statuses (Deshpande, Fig. 1 with ¶0021-¶0023 – search terms are used to perform a query. Terms are partially redacted information in search results).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search terms of Kuersten as modified to include redaction based on the teachings of Deshapnde. The motivation for doing so would have been to enable users to more effectively search for available information while preventing leakage of sensitive information (Deshpande, ¶0002).


Regarding claim 19, Kuersten as modified discloses the elements of claim 12 above, and further discloses determining that a second particular entity of the entities has requested access to a corresponding second particular layer; and switching the rendering of the dissemination view to correspond to the second particular layer by presenting, corresponding to the second particular layer, second particular declassified objects on the map while refraining from presenting second remaining classified objects, wherein at least one object is categorized under only one of the particular declassified objects and the second particular declassified objects (Kuersten, ¶0055-¶0058, ¶0066 – users are allowed to access select data based on user role. More than one user role is possible).


Claim(s) 2-5, 8, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuersten in view of Novik in further view of Deshapnde in further view of Brown.

Regarding claim 2, Kuersten as modified discloses the elements of claim 1 above, and further discloses wherein the determination of the classification statuses is based on respective 
and the instructions further cause the processors to: detect an entry of an additional object into the geofence; selectively declassify the additional object in accordance with access privileges of the entity with respect to the additional object; and render the additional object in accordance with the selective classification or declassification, wherein the selective declassification of the additional object is based on the respective ownership attributes of the particular entity in relation to the additional object and based on a relative hierarchical relationship between the particular entity and other entities of the entities (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence. ¶0055-¶0058, ¶0066 – users are allowed to access select data based on user role).
However, Kuersten as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Brown discloses geographic data layers for map assets which include access control (Brown, Abstract), including
classification statuses is based on respective ownership attributes of entities in relation to the objects and relative hierarchical relationships among the entities (Brown, ¶0033-¶0035 – owner attributes among a hierarchy of attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Kuersten as modified to owner attributes based on the teachings of Brown. The motivation for doing so would have been to enable users to more effectively manage access control for other users (Brown, ¶0033-¶0035).

Regarding claim 3, Kuersten as modified discloses the elements of claim 2 above, and further discloses the ownership attributes indicate an ownership of the respective objects by each of entities at a common hierarchical level; the particular declassified objects satisfy an ownership criteria between the particular entity and the declassified objects; and the remaining classified objects fail to satisfy the ownership criteria (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence. ¶0055-¶0058, ¶0066 – users are allowed to access select data based on user role. Brown, ¶0033-¶0035 – owner attributes among a hierarchy of attributes).

Regarding claim 4, Kuersten as modified discloses the elements of claim 2 above, and further discloses wherein the selective declassifying of the additional object comprises selectively declassifying one or more aspects of the additional object (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence).

Regarding claim 5, Kuersten as modified discloses the elements of claim 2 above, and further discloses wherein the instructions further cause the computing device to: detect an exit of a particular declassified object out of the geofence, the particular declassified object being selected from the particular declassified objects; and restore a previous classification status of the particular declassified object prior to entering the geofence (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence. ¶0005 and claim 9 as published – access to the information is terminated upon exit).

Regarding claim 8, Kuersten as modified discloses the elements of claim 1 above, and further discloses wherein the determining that a particular entity of the entities has requested access to a corresponding particular layer comprises receiving a query; and the instructions further cause the computing device to: classify terms of the query based in part on the 
However, Kuersten as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Brown discloses geographic data layers for map assets which include access control (Brown, Abstract), including
classification statuses is based on respective ownership attributes of entities (Brown, ¶0033-¶0035 – owner attributes among a hierarchy of attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Kuersten as modified to owner attributes based on the teachings of Brown. The motivation for doing so would have been to enable users to more effectively manage access control for other users (Brown, ¶0033-¶0035).

Regarding claim 13, Kuersten as modified discloses the elements of claim 12 above, and further discloses wherein the determination of the classification statuses is based on respective 
and the method further comprises: detecting an entry of an additional object into the geofence; selectively declassifying the additional object in accordance with access privileges of the entity with respect to the additional object; and rendering the additional object in accordance with the selective classification or declassification, wherein the selective declassification of the additional object is based on the respective ownership attributes of the particular entity in relation to the additional object and based on a relative hierarchical relationship between the particular entity and other entities of the entities (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence. ¶0055-¶0058, ¶0066 – users are allowed to access select data based on user role).
However, Kuersten as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Brown discloses geographic data layers for map assets which include access control (Brown, Abstract), including
classification statuses is based on respective ownership attributes of entities in relation to the objects and relative hierarchical relationships among the entities (Brown, ¶0033-¶0035 – owner attributes among a hierarchy of attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Kuersten as modified to owner attributes based on the teachings of Brown. The motivation for doing so would have been to enable users to more effectively manage access control for other users (Brown, ¶0033-¶0035).

Regarding claim 14, Kuersten as modified discloses the elements of claim 13 above, and further discloses wherein: the ownership attributes indicate an ownership of the respective objects by each of entities at a common hierarchical level; the particular declassified objects satisfy an ownership criteria between the particular entity and the declassified objects; and the remaining classified objects fail to satisfy the ownership criteria (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence. ¶0055-¶0058, ¶0066 – users are allowed to access select data based on user role. Brown, ¶0033-¶0035 – owner attributes among a hierarchy of attributes).

Regarding claim 15, Kuersten as modified discloses the elements of claim 13 above, and further discloses wherein the selective declassifying of the additional object comprises selectively declassifying one or more aspects of the additional object (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence).

Regarding claim 16, Kuersten as modified discloses the elements of claim 13 above, and further discloses detecting an exit of a particular declassified object out of the geofence, the particular declassified object being selected from the particular declassified objects; and restoring a previous classification status of the particular declassified object prior to entering the geofence (Kuersten, Fig. 5 with ¶0053 - user defines geofence shape on the map. ¶0056-¶0059, ¶0062 - access to vehicle information depends on the vehicle being inside the geofence. ¶0005 and claim 9 as published – access to the information is terminated upon exit).

Regarding claim 18, Kuersten as modified discloses the elements of claim 12 above, and further discloses wherein the determining that a particular entity of the entities has requested access to a corresponding particular layer comprises receiving a query; and the method further comprises: classifying terms of the query based in part on the 
However, Kuersten as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Brown discloses geographic data layers for map assets which include access control (Brown, Abstract), including
classification statuses is based on respective ownership attributes of entities (Brown, ¶0033-¶0035 – owner attributes among a hierarchy of attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Kuersten as modified to owner attributes based on the teachings of Brown. The motivation for doing so would have been to enable users to more effectively manage access control for other users (Brown, ¶0033-¶0035).


Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuersten in view of Novik in further view of Deshapnde in further view of Titus.

Regarding claim 6, Kuersten discloses the elements of claim 1 above. However, Kuersten appears not to expressly disclose wherein the selective rendering of the dissemination view is within a window defined by a classification banner.
However, in the same field of endeavor, Titus discloses an interface with classification levels (Titus, Pages 1 and 11) including
wherein the selective rendering of the dissemination view is within a window defined by a classification banner (Titus, Pages 4-11 @ 1:12, 1:21, 1:49, 2:28, 3:18, 3:39, 6:06, 7:11 into the video respectively - classification banner at multiple levels of restriction. At least one classification banner is shown in the upper right corner of the window). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search terms of Kuersten as modified to include classification banners with multiple levels of restriction based on the teachings of Titus. The motivation for doing so would have been to enable additional control over the flow of information to a large number of users, thereby enhancing information security and accessibility, based on the teachings of Titus.

Regarding claim 17, Kuersten discloses the elements of claim 12 above. However, Kuersten appears not to expressly disclose wherein the selective rendering of the dissemination view is within a window defined by a classification banner.
However, in the same field of endeavor, Titus discloses an interface with classification levels (Titus, Pages 1 and 11) including
wherein the selective rendering of the dissemination view is within a window defined by a classification banner (Titus, Pages 4-11 @ 1:12, 1:21, 1:49, 2:28, 3:18, 3:39, 6:06, 7:11 into the video respectively - classification banner at multiple levels of restriction. At least one classification banner is shown in the upper right corner of the window). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search terms of Kuersten as modified to include classification banners with multiple levels of restriction based on the teachings of Titus. The motivation for doing so would have been to enable additional control over the flow of information to a large number of users, thereby enhancing information security and accessibility, based on the teachings of Titus.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuersten in view of Novik in further view of Deshapnde in further view of Schenken.

Regarding claim 7, Kuersten as modified discloses the elements of claim 1 above, and further discloses wherein the object comprises metadata, the metadata comprising annotations, and numerical data associated with the object; and the selective rendering of the dissemination view of the particular layer comprises presenting the 
However, in the same field of endeavor, Schenken discloses a vehicle geofence system (Schenken, Abstract), including
rendering of the dissemination view of the particular layer comprises presenting the media files (Schenken, ¶0052-¶0055 – transmit imaging data based on being within the geofence. ¶0029 – imaging data includes video and image files).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the search terms of Kuersten as modified to include media files based on the teachings of Schenken. The motivation for doing so would have been to help users more effectively monitor drivers, vehicles, and cargo (Schenken, ¶0002).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuersten in view of Novik in further view of Deshapnde in further view of Bruce.

Regarding claim 10, Kuersten as modified discloses the elements of claim 1 above, and further discloses wherein the selectively declassifying of the additional object comprises determining a time instance at which the selectively declassifying occurs based on a speed of the object and a 
However, Kuersten as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bruce disclose a geofence for vehicles (Bruce, Abstract with ¶0033), including
wherein object data includes vehicle size (Bruce, ¶0034, ¶0054 – vehicle dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle information of Kuersten as modified to include dimensions based on the teachings of Bruce. The motivation for doing so would have been to more effectively manage vehicles, especially for vehicle parking management (Bruce, ¶0033-¶0034).

Regarding claim 20, Kuersten as modified discloses the elements of claim 12 above, and further discloses wherein the selectively declassifying of the additional object comprises determining a time instance at which the selectively declassifying occurs based on a speed of the object and a 
However, Kuersten as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bruce disclose a geofence for vehicles (Bruce, Abstract with ¶0033), including
wherein object data includes vehicle size (Bruce, ¶0034, ¶0054 – vehicle dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle information of Kuersten as modified to include dimensions based on the teachings of Bruce. The motivation for doing so would have been to more effectively manage vehicles, especially for vehicle parking management (Bruce, ¶0033-¶0034).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Heath et al. (US Patent Application Publication 2017/0057411) - vehicle size data shared inside the geofence.
Bandukwala (US Patent Application Publication 2010/0302068) – vehicle size data shared inside the geofence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175